HLD-173 (July 2010)                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-2990
                                       ___________

                            In re: GARY RHINES, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to: M.D. Pa. Crim. No. 01-cr-00310)

                       ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  July 30, 2010
          Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                           Opinion filed October 6, 2010
                                    _________

                                        OPINION
                                        _________

PER CURIAM.

              Petitioner Gary Rhines, a prisoner proceeding pro se, seeks a writ of

mandamus compelling the District Court to dismiss his 2001 indictment as

Ajurisdictionally defective.@ For the reasons that follow, we will deny the petition.

              In 2002, Gary Rhines was convicted of possession with intent to distribute

fifty grams of cocaine base. He was sentenced to life imprisonment. We affirmed the

conviction and sentence, see United States v. Rhines, 143 F. App=x 478 (3d Cir. 2005),
and the United States Supreme Court denied certiorari, see Rhines v. United States, 546

U.S. 1210 (2006). In January 2007, Rhines filed a motion pursuant to 28 U.S.C. ' 2255.

The District Court denied the motion, and this Court denied a certificate of appealability.

(C.A. 07-2759, order entered on Oct. 15, 2007.) We also denied Rhines= application to

file a second motion under 28 U.S.C. ' 2255 on July 7, 2010. (C.A. 10-2438.)

              Rhines filed this mandamus petition on July 7, 2010. He argues that the

government improperly amended his 2001 indictment to include his prior convictions to

seek an enhanced sentence. He further claims that the information regarding his prior

drug-related convictions prejudiced the grand jury against him.

              Mandamus is a drastic remedy available only in extraordinary cases, see In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has Ano other adequate means@ to obtain the relief desired and a Aclear

and indisputable@ right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996). A writ is not a substitute for an appeal. In re Kensington Int=l Ltd., 353 F.3d

211, 219 (3d Cir. 2003). Rhines challenged his indictment and grand jury proceedings

on direct appeal. We upheld the District Court=s finding that his prior conviction was a

proper ground upon which the government could seek to enhance his sentence. See

Rhines, 143 F. App=x at 486. As such, he cannot demonstrate that he had no other means

to obtain the desired relief, and he is not entitled to a writ of mandamus. Accordingly,

the petition is denied. Rhines= motion for appointment of counsel is denied.
                                             2